                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                       CAMDEN VICINAGE


                                                      :
 Karen TUCKER,                                        :
                                                      :
                      Plaintiff,                      :          Civil No. 14-4699 (RBK/AMD)
           v.                                         :
                                                      :          OPINION
 (HP) HEWLETT PACKARD, INC. and                       :
 HEWLETT PACKARD COMPANY (HP),                        :
                                                      :
                    Defendants.                       :
                                                      :

KUGLER, United States District Judge:

    THIS MATTER arises from Plaintiff Karen Tucker’s Motion for Reconsideration [Doc. No.

122], Motion for Miscellaneous relief [Doc. No. 125], and Motion for Summary Judgment [Doc. No.

126]. For the reasons articulated below, this Court DENIES the motions.



    I.      BACKGROUND

    Plaintiff Karen Tucker presents this Court with a new wave of motions, many asking and re-

asking the Court to grant previously denied requests. The Court has gone to great lengths to untangle

the lengthy, often confusing, and meandering discussions presented by Plaintiff. The Court further

follows the instructions of the Third Circuit and stands by the Court’s liberal construction of pro se

motions. As such, the current motions are best characterized as a Motion for Reconsideration [Doc.

No. 122] of a Motion for Summary Judgment, Motion for Miscellaneous Relief [125], and Motion

for Summary Judgment [Doc. No. 126]. The procedural history is as follows:
    On January 2, 2018, Plaintiff Karen Tucker moved for summary judgment [Doc. No 75].

Subsequently, on or about March 20, 2018, Plaintiff moved to amend her Complaint [Doc. No. 85].

On May 4, 2018, Defendant Hewlett Packard, Inc. (“HP”) filed a letter requesting leave to file an

Answer the Second Amended Complaint [Doc. No. 101]. Thereafter, on or about June 1, 2018,

Plaintiff filed a motion in opposition to Defendant’s letter [Doc. No. 108].

    On June 5, 2018, this Court issued an order: (1) denying Plaintiff’s motion for summary

judgment without prejudice; (2) denying Plaintiff’s motion to amend her Complaint; (3) granting

Defendant’s request for leave to file an Answer to the Second Amended Complaint; and (4) denying

as moot Plaintiff’s opposition to Defendant’s request for leave to file an Answer to the Second

Amended Complaint [Doc. No. 109]. In that Order, the Court explained,

        ‘The court is obliged to give a party opposing summary judgment an adequate

        opportunity to obtain discovery,’ Dowling v. City of Philadelphia, 855 F.2d 136,

        139 (3d Cir. 1988) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986));

        see also Shelton v. Blesdoe, 775 F.3d 554, 568 (3d Cir. 2015) (‘If discovery is

        incomplete, a district court is rarely justified in granting summary judgment.’);

        Otsuka Pharm. Co. v. Sandoz Inc., 2015 WL 7888710, at *1 (D.N.J. Sept. 9,

        2015) (denying summary judgment motion because ‘factual discovery remains

        ongoing and in its early stages’).

[Doc. No. 109]. The Court added, “Plaintiff has the right to renew her motion for summary

judgment at the close of discovery.” Id.

    Even though factual discovery was extended to July 16, 2018, Plaintiff filed a motion on July 3,

2018, requesting this Court to reconsider its Order of June 5, 2018 [Doc. No. 122]. Additionally,

Plaintiff’s Motion for Reconsideration seeks leave to supplement her prior Motion for

Reconsideration dated June 7, 2018 [Doc. No. 112], with a transcript from the in-person status
conference held on April 27, 2018. Plaintiff also submits to this Court a Motion for Miscellaneous

Relief, which asks the Court to consolidate this matter with an unrelated eighteen-year-old case

involving the Plaintiff. [Doc. No. 125]. Finally, Plaintiff submits another Motion for Summary

Judgment on August 15, 2018 [Doc. No. 126]. This Motion seeks $25 million from burning injuries

allegedly sustained while using an HP product.



   II.     DISCUSSION

   The Court addresses Plaintiff’s three motions in chronological order of filing.



   1. Plaintiff’s Motion for Reconsideration is Denied as Untimely

   Under the Local Rules of this Court, motions for reconsideration are to be “filed within 14

days after the entry of the order or judgment on the original motion by the Judge or Magistrate

Judge.” L. Civ. R. 7.1(i). This Court entered the order at issue on June 5, 2018. Plaintiff’s

Motion for Reconsideration, however, was filed on or about July 3, 2018, nearly a month after

the Court issued the Order Plaintiff is contesting. Therefore, Plaintiff’s Motion for

Reconsideration [Doc. No. 122] is untimely and DENIED.




   2. Plaintiff’s Motion for Miscellaneous Relief is Denied as a Rule 42.1 Motion

   Plaintiff next presents the Court with an almost ninety-page, single-spaced motion for

miscellaneous relief [Doc. No. 125]. While the Motion includes claims existing in other pending

motions, it predominantly attempts to combine such claims with another pending case. As such,

the Court treats this Motion as a Rule 42.1 motion for consolidation of cases.
   Rule 42 states that a motion for consolidation must be “filed in the case bearing the earliest

docket number.” Fed. R. Civ. P. 42.1. The Rule allows consolidation of cases that share

common issues of law and fact. Fed. R. Civ.P. 42(a) (2); see also Nanavati v. Burdette Tomlin

Memorial Hosp., 857 F.2d 96, 103 n. 3 (3d Cir.1988) (finding that consolidation is appropriate

where there are actions involving common questions of law or fact). “In deciding whether

to consolidate actions under Rule 42(a), the court must balance the risk of prejudice and possible

confusion against the risk of inconsistent adjudications of common factual and legal issues, the

burden on the parties and witnesses, the length of time required to conclude multiple lawsuits as

against a single one, and the relative expense to all concerned of the single-trial and multiple-trial

alternatives.” A.F.I.K. Holding SPRL v. Fass, 216 F.R.D. 567, 570 (D.N.J.2003) (citations

omitted).

   Plaintiff’s motion for consolidation is denied because the cases do not appear to share any

discernable issue of law or fact. Most obviously, the facts in this case relate to an allegedly

defective product. Plaintiff seeks damages from burns she suffered as a result of her HP laptop

injuring her. The other case relates to Medicare claims, and Plaintiff’s nearly two-decade old

guilty plea to a healthcare fraud. In addition, the Medicare case is against the Secretary of

Health and Human Services regarding that prior plea.

   Plaintiff simply does not show how the cases share any common questions of law or fact.

Indeed, the only discernible commonality between the two cases is that both involve the same

Plaintiff. This mere fact falls well below the consolidation standard of Rule 42. The Court

therefore DENIES Plaintiff’s motion, and this denial similarly includes all of Plaintiff’s related

requests that pertain to the unrelated Medicare claim.
    3. Plaintiff’s Motion for Summary Judgment is DENIED

    Plaintiff next submits a Motion for Summary Judgment, seeking in excess of three million

dollars1 in damages. [Doc. No. 126].

    Summary judgment is appropriate where the court is satisfied that “there is no genuine issue

as to any material fact and that the movant is entitled to judgment as a matter of law.”

Fed.R.Civ.P. 56(c). A genuine issue of material fact exists “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). “In considering a motion for

summary judgment, a district court may not make credibility determinations or engage in any

weighing of the evidence; instead, the non-moving party's evidence ‘is to be believed and all

justifiable inferences are to be drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241,

247 (3d Cir.2004) (quoting Anderson, 477 U.S. at 255).

    “[T]he party moving for summary judgment under Fed.R.Civ.P. 56(c) bears the burden of

demonstrating the absence of any genuine issues of material fact.” Aman v. Cort Furniture

Rental Corp., 85 F.3d 1074, 1080 (3d Cir.1996). The moving party may satisfy its burden either

by “produc[ing] evidence showing the absence of a genuine issue of material fact” or by “

‘showing’—that is, pointing out to the district court—that there is an absence of evidence to

support the nonmoving party's case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S.Ct.

2548, 91 L.Ed.2d 265 (1986). If the moving party satisfies its burden, the nonmoving party must

respond by “set[ting] out specific facts showing a genuine issue for trial.” Fed.R.Civ.P. 56(e)(2).

“If the opposing party does not so respond, summary judgment should, if appropriate, be entered

against that party.” Id.


1
 The Court notes that the attached Order by Plaintiff asks for twenty-five million dollars. Id. at
10.
   Here, Plaintiff brings her claim under the New Jersey Products Liability Act. In order to

make a claim under this provision, she must show three things: (1) the product was defective, (2)

the defect existed when it left the manufacturer’s control, and (3) the defect proximately caused

injuries to the plaintiff who was a reasonably foreseeable or intended user. McMahon v. Gen.

Dynamics Corp., 933 F. Supp.2d 682, 695 (D.N.J. 2013) (quoting Myrlak v. Port Auth. of N.Y.

and N.J., 723 A.2d 45 (N.J. 1999)).

   The instant Motion does not establish that Plaintiff is entitled to relief under the New Jersey

Products Liability Act. Most obviously, Plaintiff has not shown the lack of a genuine issue with

regard to the second prong. In other words, Plaintiff has not adduced evidence to show that the

alleged defect existed when it left the manufacturer’s control. For example, Plaintiff has not

adduced any testimony from people within the supply chain of the defective product. Instead,

the Plaintiff relies on nothing more than a loose inference to support the second prong of the

NJPLA. Robertson v. Allied Signal, Inc., 914 F.2d 360, 383 n. 12 (3d Cir.1990) (stating that “an

inference based upon a speculation or conjecture does not create a material factual dispute

sufficient to defeat entry of summary judgment”). Specifically, Plaintiff presents to this Court

evidence that HP recalled Notebook Computer AC Power Cords due to fire and burn hazard.

[Doc. No. 126-2]. Plaintiff attaches a Notice of Recall, which appears to include more than 5.5

million units in the United States. This notice, however, does not show that the product in

question was defective at the time it left the manufacturer. Without either evidence that all

products had the defect or more specific testimony regarding this product, the Court cannot rule

as a matter of law that the product in question had a defect at the time of the manufacturer’s

control.
   III.    CONCLUSION

   For the reasons articulated above, the Court hereby DENIES Plaintiff Karen Tucker’s Motion for

Reconsideration [Doc. No. 122], Motion for Miscellaneous relief [Doc. No. 125], and Motion for

Summary Judgment [Doc. No. 126]. An accompanying Order shall follow.



Dated: 3/14/2019                                                     s/ Robert B. Kugler
                                                                    ROBERT B. KUGLER
                                                                    United States District Judge
